                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:19-cv-00157-FDW-DCK


 RED APPLE DEVELOPMENT, LLC,                      )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )
                                                  )                   ORDER
 RUFUS ROAD PARTNERS, LLC,                        )
                                                  )
        Defendant.                                )
                                                  )
                                                  )


       THIS MATTER is before the Court, sua sponte, as to the status of this case. The Court

hereby CONTINUES the trial in this matter to the Court’s mixed term beginning March 1, 2021.

Counsel shall appear at docket call in Courtroom #2-1 of the Charles R. Jonas Federal Building,

401 W. Trade Street, Charlotte, North Carolina, 28202, at 9:00 a.m. on March 1, 2021. All

responses to the pending motions in limine shall be filed by February 12, 2021.

       SO ORDERED.


                                Signed: January 7, 2021




       Case 3:19-cv-00157-FDW-DCK Document 57 Filed 01/07/21 Page 1 of 1
